         Case
          Case2:15-cv-01687-JCM-BNW
               2:15-cv-01687-JCM-BNW Document
                                      Document126-1
                                               129 Filed
                                                    Filed08/02/19
                                                          07/31/19 Page
                                                                    Page11ofof11



                                   UNITED STATES DISTRICT COURT
 1
                                    FOR THE DISTRICT OF NEVADA
 2
     MARIO ESCOBEDO-GONZALEZ,                            No. 2:15-cv-01687-JCM-BNW
                                                             2:15-cv-1687-JCM (PAL)
 3
                     Plaintiff,
 4
 5          v.                                           ORDER GRANTING DEFENDANTS’
                                                         MOTION FOR AN EXTENSION OF
 6   MIKE POMPEO, in his official capacity as            TIME TO FILE RESPONSE
 7   Secretary of the Department of State, et al.,

 8                   Defendants.
 9
            The Court having reviewed and considered Defendants’ Unopposed Motion for
10
     Extension of Time to File Response to Plaintiff’s Motion for Attorney’s Fees, and for good cause
11
     appearing, it is hereby ordered that the motion is granted. Defendants’ response is due by
12
     September 6, 2019.
13
14
     Signed on this 2 day of August , 2019.
15
16
                                                          _________________________
17                                                        Hon. James C. Mahan
18                                                        United States District Judge

19
20
21
22
23
24
25
26
27
28



                                                     1
